Citation Nr: 1208702	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-18 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for insomnia, including as secondary to headaches.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	David Cory, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  Additional evidence was submitted during the hearing and also submitted after the hearing to the Board, and the Veteran has waived initial RO consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran has provided competent and credible lay descriptions of continuity and chronicity of symptoms of bilateral hearing loss, headaches, insomnia, and sleep apnea since his service discharge.  

2.  Medical evidence establishes the required diagnoses for these disorders, as noted in VA treatment records, VA compensation examinations and private medical records.  


3.  The VA compensation examiners determined the Veteran's disorders were not a result of his military service; however, the Veteran has since submitted evidence from his private physician establishing that these disorders in fact began in service and have continued since.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in his favor, the Veteran's headaches were incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran's insomnia was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Resolving all reasonable doubt in his favor, the Veteran's sleep apnea was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection

The Veteran contends that his disorders of bilateral hearing loss, headaches, insomnia, and sleep apnea began in service and have continued since his discharge.  Service connection may be granted for any disease diagnosed after service, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  And here, at the very least, the medical and other evidence supporting the claims is sufficient to make this posited cause-and-effect correlation as likely as not, so the claims must be granted with resolution of doubt in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is obvious or definite etiology).

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Also, organic diseases of the nervous system - such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . 

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service, as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the evidence reveals that the Veteran suffers from bilateral hearing loss, as evidenced by a January 2001 VA treatment record, which also indicated a history of military noise exposure.  Thereafter, the July 2007 VA compensation examiner confirmed the diagnosis of bilateral hearing loss, as evidenced by the findings that his puretone threshold average for the right ear was 50 decibels and the left was 56.25 decibels.  The examiner also found speech recognition scores of 96 percent, bilaterally.  Accordingly, these findings confirm the Veteran has hearing loss within VA regulations.  38 C.F.R. § 3.385. 

His VA treatment records from January 2001 to November 2009, as well as the May 2011 statement from his private physician, Dr. W.K., also confirm he has diagnoses of headaches, insomnia and sleep apnea.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  Consequently, the determinative issue is whether these disorders are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board finds there is sufficiently probative (competent and credible) medical and other evidence of record establishing this required linkage for all of the Veteran's claimed disorders.

The Board therefore need only determine whether these disorder date back to the Veteran's military service or is related to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's service treatment records (STRs) reflect only a couple of notations for headaches in January 1966.  There are no other indications of treatment for the Veteran's several disorders while he was in service.  However, as he has repeatedly stated, he began experiencing all of these disorders while in the military.   

As concerning this claimed relationship or correlation between his military service and his hearing loss, the Board sees that the RO has already conceded noise exposure based on the Veteran's military occupational specialty (MOS) as a naval aviator, without hearing protection.  The Board therefore finds that his duties and responsibilities in service in this role or capacity likely subjected him to the repeated exposure to loud noise that he is alleging.  That is to say, his claimed injury - namely, acoustic trauma, is consistent with the circumstances, conditions, and hardships of his service, both to the extent this may have occurred in combat during the Vietnam War or outside of this environment.  See 38 U.S.C.A. § 1154(a) and (b) and 38 C.F.R. § 3.304(d).  And this is true even despite his service treatment records (STRs) not showing any abnormal findings pertaining to his ears.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

The Board notes there are conflicting statements concerning the etiology of the Veteran's bilateral hearing loss, headaches, insomnia and sleep apnea.  However, despite these conflicting opinions, the Board finds the evidence, medical and lay, supports the Veteran's contentions that these several disorders began in service and have continued since his 1969 separation. 

Following his separation from service, the Veteran reported for VA outpatient treatment beginning in January 2001 to November 2009, with complaints pertaining to these disorders.  He was initially diagnosed with bilateral hearing loss, insomnia and snoring in January 2001, and tension headaches in June 2007.  

As support for his claims, the Veteran underwent a VA neurological examination in June 2007.  The examiner noted the Veteran's contentions that his headaches and sleep problems began in service.  After a physical examination, the examiner concluded that the Veteran's headaches are "at least as likely" as the ones he had while in the service, but then states the tension headaches are "most likely" due to his sleep apnea and possible anxiety as a result of chronic severe tinnitus.  

The Veteran also underwent a VA audiological evaluation in July 2007.  During the examination, the examiner noted the Veteran's statement that he first noticed hearing loss while he was in the military.  Further, the Veteran's MOS as a naval aviator, without hearing protection, was noted.  The examiner conducted an audiological evaluation confirming the Veteran's hearing loss, and concluded that because the Veteran's claims file showed normal hearing throughout his military service, it is less likely as not that the hearing loss is caused by or a result of his military acoustic trauma.  

The Veteran submitted a May 2011 statement from his private physician, Dr. W.K.  Dr. W.K. stated that he examined the Veteran's complete claims file, service treatment records and service personnel records, as well as having interviewed the Veteran several times.  Concerning the claim for bilateral hearing loss, Dr. W.K. stated that it is "at least as likely as not that [the Veteran's] bilateral hearing loss is the result of the noise exposure he encountered in his military service which caused the tinnitus," and is already service-connected.  

Dr. W.K. also stated the Veteran suffers from chronic migraine type headaches, which began in the military and have continued since.  He states they occur two to three times a week and are debilitating.  Dr. W.K. also stated that given the Veteran's service in Vietnam, possible exposure to Agent Orange, per the Veteran's history, and multiple helicopter crashes, "it is far more likely than not that these headaches are due to consequences of his military service."  

Finally, Dr. W.K. also provided a medical opinion as to the Veteran's sleep apnea.  He stated the Veteran's sleep apnea is caused by a central nervous system problem.  The Veteran's difficulty sleeping began while he was in the military and has continued since, as evidenced by his complaints.  The Veteran also currently uses a continuous airway pressure machine to help him breath.  Dr. W.K. concluded that the Veteran's sleep apnea began while he was in the military.  

Consequently, the Board finds that Dr. W.K.'s conclusions as to the etiology of the Veteran's bilateral hearing loss, headaches and sleep apnea, are more probative than the June and July 2007 VA examiner's opinions.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  And Dr. W.K.'s opinions were based on the Veteran's competent and credible statements, as well as a complete review of the claims file, and all available medical evidence.  His opinions, therefore, have the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating this also would be justification for not scheduling a VA compensation examination for a medical nexus opinion).

Also, in Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

The Veteran also testified during his May 2011 travel Board hearing that his disorders are all due to his active military service.  He repeatedly states that his sleep apnea and insomnia began in service, as did his hearing loss and headaches.  In further support of his claims, the Veteran provided numerous lay statements from a co-worker, friends, his two children, and his wife that he has suffered from sleeping problem, hearing loss and headaches since his military service.  Therefore, the Veteran's statements described above are competent evidence of the existence of his bilateral hearing loss, headaches, sleep apnea, and insomnia, both initially during his military service and on an ongoing basis during the years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  


His statements also are credible since his continuous complaints of hearing loss, sleep problems, including sleep apnea and insomnia, and pain associated with the headaches, for these disorders are sufficiently documented since service.  Moreover, the Veteran's private physician, Dr. W.K., specifically agreed that these disorders are the result of his military service, which is when they initially began.  And because this supporting lay evidence is both competent and credible, it is probative of his claims that these disorders began in service and have persisted during the years since.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

As a final matter, the Board notes that the Veteran testified in his May 2011 travel Board hearing that he is in receipt of Social Security Administration (SSA) compensation.  However, the Board need not obtain these records because the Veteran stated his compensation is due to his age and not to any claimed disabilities, such as the ones currently on appeal.  

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran began experiencing bilateral hearing loss, headaches, insomnia and sleep apnea while in the military, and that these conditions have persisted during the years since to warrant service connection.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim of entitlement to service connection for bilateral hearing loss is granted.

The claim of entitlement to service connection for headaches is granted.

The claim of entitlement to service connection for insomnia is granted.

The claim of entitlement to service connection for sleep apnea is granted.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


